DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 14 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2022 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claim 2 has been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. US 2013/0026992, in view of Nakamura et al. US 2009/0174353.
Regarding Claim 2, Ruan teaches a power supply apparatus which includes a first storage battery (battery unit 22, within one of rechargeable battery device 2, figs. 1 and 2) and a second storage battery (battery unit 22, within different rechargeable battery device 2, figs. 1 and 2) and supplies voltages from the first storage battery and the second storage battery to an electric load (6, fig. 1), the power supply apparatus comprising: 
a first energizing path (path from battery unit 22 to load 6 via first switching module 21, fig. 2) and a second energizing path (path from battery unit 22 to load 6 via second switching module 23, fig. 2) connected in parallel between the first storage battery and the electric load (a second switch module connected in parallel to the first switch module, refer to abstract); 
a third energizing path (path from battery unit 22 to load 6 via first switching module 21, fig. 2) and a fourth energizing path (path from battery unit 22 to load 6 via second switching module 23, fig. 2) connected in parallel between the second storage battery and the electric load (a second switch module connected in parallel to the first switch module, refer to abstract); 
a first switch (first switch module 21, fig. 2) in the first energizing path and that selectively makes the first energizing path conductive and interrupted by being switched between a conductive state and a non-conductive state; 
a second switch (second switch module 22, fig. 2) in the second energizing path and that selectively makes the second energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state; 
a third switch (first switch module 21, fig. 2 of different rechargeable battery device) in the third energizing path and that selectively makes the third energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state; 
a fourth switch (second switch module 23, fig. 2 of different rechargeable battery device) in the fourth energizing path and that selectively makes the fourth energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state. Ruan further teaches a control module 24, fig. 2 that operates each pair of first and second switch modules and wherein the first storage battery and the second storage battery are connected in parallel (), however is silent regarding -2-Application No. 16/387,653 a first drive circuit that operates when supplied with a predetermined voltage and drives the first switch between the conductive state and the non-conductive state; a second drive circuit that operates when supplied with the predetermined voltage and drives the second switch into the conductive state in a case where the first switch is driven into the conductive state by the first drive circuit; a third drive circuit that operates when supplied with the predetermined voltage and drives the third switch between the conductive state and the non-conductive state; a fourth drive circuit that operates when supplied with the predetermined voltage and drives the fourth switch into the conductive state in a case where the third switch is driven into the conductive state by the third drive circuit; a first supply path that supplies the predetermined voltage from a voltage output part to the first drive circuit; a second supply path that supplies the predetermined voltage from the voltage output part to the second drive circuit; a third supply path that supplies the predetermined voltage from the voltage output part to the third drive circuit; and a fourth supply path that supplies the predetermined voltage from the voltage output part to the fourth drive circuit.  
Nakamura teaches a first drive circuit (20, fig. 1) that operates when supplied with a predetermined voltage and drives the first switch (11, fig. 1) between the conductive state and the non-conductive state; 
a second drive circuit (different 20, fig. 1) that operates when supplied with the predetermined voltage and drives the second switch (14, fig. 1) into the conductive state in a case where the first switch is driven into the conductive state by the first drive circuit; 
a third drive circuit (different 20, fig. 1) that operates when supplied with the predetermined voltage and drives the third switch (12, fig. 1) between the conductive state and the non-conductive state; 
a fourth drive circuit (different 20, fig. 1) that operates when supplied with the predetermined voltage and drives the fourth switch (15, fig. 1) into the conductive state in a case where the third switch is driven into the conductive state by the third drive circuit; 
a first supply path (signal from 30 to 20, fig. 1) that supplies the predetermined voltage from a voltage output part to the first drive circuit; 
a second supply path (different signal from 30 to 20, fig. 1) that supplies the predetermined voltage from the voltage output part to the second drive circuit; 
a third supply path (different signal from 30 to 20, fig. 1) that supplies the predetermined voltage from the voltage output part to the third drive circuit; and 
a fourth supply path (different signal from 30 to 20, fig. 1) that supplies the predetermined voltage from the voltage output part to the fourth drive circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive circuit as taught by Nakamura with the power supply apparatus of Ruan in order to provide more control of each individual switch.
Regarding Claim 12, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2 and further teaches wherein the first storage battery is connected to the first supply path and the third supply path, and the second storage battery is connected to the second supply path and the fourth supply path (figs. 1 and 2 of Ruan).  
Regarding Claim 14, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2 and further teaches comprising: a first control part that operates when supplied with the predetermined voltage and controls the first drive circuit by supplying a first control signal to the first drive circuit; a second control part that operates when supplied with the predetermined voltage and controls the second drive circuit by supplying a second control signal to the second drive circuit; a first control part supply path that supplies the predetermined voltage from the voltage output part to the first control part; and a second control part supply path that supplies the predetermined voltage from the voltage output part to the second control part (fig. 1 and refer to [0049]-[0050] of Nakamura).  

Regarding Claim 15, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2 and further teaches comprising: a first control part that operates when supplied with the predetermined voltage and controls the first drive circuit by supplying a first control signal to the first drive circuit and controls the third drive circuit by supplying a third control signal to the third drive circuit; -5-Application No. 16/387,653 a second control part that operates when supplied with the predetermined voltage and controls the second drive circuit by supplying a second control signal to the second drive circuit and controls the fourth drive circuit by supplying a fourth control signal to the fourth drive circuit; a first control part supply path that supplies the predetermined voltage from the voltage output part to the first control part; and a second control part supply path that supplies the predetermined voltage from the voltage output part to the second control part (fig. 1 and refer to [0049]-[0050] of Nakamura).  
Regarding Claim 17, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2 and further teaches comprising: a fifth supply path that supplies the predetermined voltage from the voltage output part to the first drive circuit; and a sixth supply path that supplies the predetermined voltage from the voltage output part to the second drive circuit (fig. 1 and refer to [0049]-[0050] of Nakamura).  
Regarding Claim 18, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2 and further teaches comprising: a fifth supply path that supplies the predetermined voltage from the voltage output part to the first drive circuit; a sixth supply path that supplies the predetermined voltage from the voltage output part to the second drive circuit; a seventh supply path that supplies-the predetermined voltage from the voltage output part to the third drive circuit; and an eighth supply path that supplies the predetermined voltage from the voltage output part to the fourth drive circuit (fig. 1 and refer to [0049]-[0050] of Nakamura).

Claims 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. US 2013/0026992, in view of Nakamura et al. US 2009/0174353, in view of Sakakibara US 2013/0257062.
Regarding Claim 4, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2, however is silent regarding a plurality of voltage supply parts that supply voltages to the voltage output part.
Sakakibara teaches a plurality of voltage supply parts that supply voltages to the voltage output part (voltages are supplied to and from 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive circuit as taught by Nakamura with the power supply apparatus of the combination of Ruan and Nakamura in order to provide additional control of each individual switch.
Regarding Claim 6, the combination of Ruan, Nakamura, and Sakakibara teaches all of the limitations of Claim 4 and further teaches wherein the plurality of voltage supply parts include a plurality of common voltage supply parts connected to the first storage battery  (voltages are supplied to and from 2, 13, 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Regarding Claim 8, the combination of Ruan, Nakamura, and Sakakibara teaches all of the limitations of Claim 6 and further teaches wherein each of the plurality of common voltage supply parts is connected to the first storage battery via a connector (2 coupled via 4 and 5, figs. 1 and 3-8 of Sakakibara).  
Regarding Claim 10, the combination of Ruan, Nakamura, and Sakakibara teaches all of the limitations of Claim 4 and further teaches wherein the plurality of voltage supply parts include a plurality of independent voltage supply parts connected to different storage batteries, respectively, the different storage batteries including the first storage battery and the second storage battery (refer to 2 and 9, figs. 1 and 3-8 of Sakakibara).  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. US 2013/0026992, in view of Nakamura et al. US 2009/0174353, in view of Holgers et al. US 2016/0114695.
Regarding Claim 19, the combination of Ruan and Nakamura teaches all of the limitations of Claim 2, however is silent regarding comprising: a first delay circuit that operates when supplied with the predetermined voltage and delays a supply of a first control signal to the first drive circuit; a second delay circuit that operates when supplied with the predetermined voltage and delays a supply of a second control signal to the second drive circuit; a third delay circuit that operates when supplied with the predetermined voltage and delays a supply of a third control signal to the third drive circuit; a fourth delay circuit that operates when supplied with the predetermined voltage and delays-a supply of a fourth control signal to the fourth drive circuit; a first delay circuit supply path that supplies the predetermined voltage from the voltage output part to the first delay circuit; a second delay circuit supply path that supplies-a the predetermined voltage from the voltage output part to the second delay circuit; a third delay circuit supply path that supplies the predetermined voltage from the voltage output part to the third delay circuit; and a fourth delay circuit supply path that supplies the predetermined voltage from the voltage output part to the fourth delay circuit. 
Holgers teaches a first delay circuit that operates when supplied with the predetermined voltage and delays a supply of a first control signal to the first drive circuit; a second delay circuit that operates when supplied with the predetermined voltage and delays a supply of a second control signal to the second drive circuit; a third delay circuit that operates when supplied with the predetermined voltage and delays a supply of a third control signal to the third drive circuit; a fourth delay circuit that operates when supplied with the predetermined voltage and delays-a supply of a fourth control signal to the fourth drive circuit; a first delay circuit supply path that supplies the predetermined voltage from the voltage output part to the first delay circuit; a second delay circuit supply path that supplies-a the predetermined voltage from the voltage output part to the second delay circuit; a third delay circuit supply path that supplies the predetermined voltage from the voltage output part to the third delay circuit; and a fourth delay circuit supply path that supplies the predetermined voltage from the voltage output part to the fourth delay circuit (refer to [0052]-[0053], [0040] and Claim 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the delay circuit as taught by Holger with the power supply apparatus of the combination of Ruan and Nakamura in order to provide additional control to the drive circuits in the system.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power supply apparatus wherein the first drive circuit drives the first switch between the conductive state and the non-conductive state based on a first control signal that is received by the first drive circuit, the first control signal being different from the predetermined voltage; the second drive circuit drives the second switch into the conductive state in the case where the first switch is driven into the conductive state by the first drive circuit based on a second control signal that is received by the second drive circuit, the second control signal being different from the predetermined voltage; the third drive circuit drives the third switch between the conductive state and the non-conductive state based on a third control signal that is received by the third drive circuit, the third control signal being different from the predetermined voltage; and the fourth drive circuit drives the fourth switch into the conductive state in the case where the third switch is driven into the conductive state by the third drive circuit based on a fourth control signal that is received by the fourth drive circuit, the fourth control signal being different from the predetermined voltage.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        23 April 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836